966 F.2d 1446
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward John WHITE, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-6421.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 17, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-92-24-HC)
Edward John White, Jr., Appellant Pro Se.
E.D.N.C.
VACATED AND REMANDED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Edward John White, Jr., a federal prisoner incarcerated in Tennessee, appeals the district court's order denying his request for bail pending appeal of the district court's dismissal of his 28 U.S.C. § 2241 (1988) petition without prejudice.  This Court recently upheld the district court's dismissal without prejudice and the mandate has issued.  White v. United States, No. 92-6192 (4th Cir.  Apr. 22, 1992) (unpublished).


2
Because White's appeal has been decided, his request for bail pending that appeal is moot.  We vacate the decision denying bail and remand to the district court with directions to dismiss White's motion.   See United States v. Munsingwear, Inc., 340 U.S. 36 (1950);   Maryland Highways Contractors Ass'n v. Maryland, 933 F.2d 1246 (4th Cir.), cert. denied, 60 U.S.L.W. 3342 (U.S. 1991).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED